DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022  has been entered.
Response to Amendment
Applicants’ submission, filed on 08/18/2022, in response to claims 1-3, 5-10, and 12-13 rejection from the final office action (04/14/2022), by amending claim 1 is entered and will be addressed below.
The examiner notices claim 1 amendment change the form only.
Election/Restrictions
Claims 4 and 11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species B, there being no allowable generic or linking claim. 
Claim Interpretations
The previously added limitations “wherein the first section has a first directional turn, a first section first length fluidly downstream of, and in fluid communication with, the first directional turn, a second directional turn fluidly downstream of, and in fluid communication with, the first section first length, a first section second length fluidly downstream of, and in fluid communication with, the second directional turn, and a third directional turn fluidly downstream of, and in fluid communication with, the first section second length; 
wherein the second section has a first length, a flow direction reversing turn positioned fluidly downstream of, and in fluid communication with, the first length, and a second length positioned fluidly downstream of, and in fluid communication with, the flow direction reversing turn; 
wherein the first length is approximately parallel to the second length; 
wherein the first section first length is oblique to the first length and the second length; and 2Attorney Docket No.: 08008 US-PCT (Prev.08008ZP US) 

wherein the first section second length is oblique to the first length and the second length.  wherein the first section second length is oblique to the first length and the second length“, 

Applicants point out the support in the drawing, yet the claim will be examined under broadest reasonable interpretation and numerous serpentine arrangements read into the claim. 

Note “wherein the first section first length is oblique to the first length and the second length”, by inference, it is considered as “wherein the first section first length is oblique to the first length and the second length of the second section”.

Likewise, the “wherein the first section second length is oblique to the first length and the second length” is considered as “wherein the first section second length is oblique to the first length and the second length of the second section”.

The “a heater for enhancing phase change to vapor” of claim 7, “for phase change to vapor” of claim 12 are considered an intended use of the apparatus. Any heater that is capable of enhancing phase change to vapor is considered read into the claim.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “to reduce aerosol entering the precursor aerosol reducing vessel” and claim 12 recites “the aerosols”, there is no antecedent basis for the “aerosol” and “the aerosols” respectively.

Claims 6 and 12 will be examined inclusive “an aerosol” or “a plurality of aerosols”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (US 20020121249, hereafter ‘249), in view of Fondurulia et al. (US 20100322604, hereafter ‘604).
‘249 teaches some limitations of:
Claim 1: Vaporizer (title) as shown in FIG. 13, a mixing slot for atomizing a liquid into a gas stream, and a mixture heating slot for vaporizing the atomized liquid in the mixture are combined to form a vaporizer 64E. A base member 16E has a mixing slot 62 ([0063], see also Fig. 12 for mixing slot 62), While vaporizer 64E is shown having a serpentine layout, it is recognized by those skilled in the art that gas slot 70 and mixture heating slot 72 may be any number of layouts for heating the gas and mixture ([0066], last sentence, by the serpentine path 72, the atomized aerosol intrinsically will be evaporated and the aerosol concentration will be reduced, same as Applicants’ serpentine flow path, the claimed “A precursor aerosol reducing vessel, comprising: a top surface; a bottom surface”);
A liquid inlet 80 is in fluidic communication with mixing point 66 of mixing slot 62 ([0061], Mixture heating slot 72 has a mixture inlet 90 and a mixture outlet 92 ([0065], 2nd sentence, the claimed “an entrance; an exit”, either inlet 80 or mixture inlet 90 is the claimed “an entrance”);
Fig. 13 shows multiple directional turns, each turn has a straight length down stream of the turn,  
Dividing the serpentine path into an upstream first section to the left of line 1-1 with two directional turn, but only one is oblique to the serpentine flow path to the right of line 1-1, (the claimed “a flow conduit positioned between the entrance and the exit, the flow conduit having a first section and a second section, the second section positioned fluidly downstream of, and in fluid communication with, the first section; wherein the first section has a first directional turn, a first section first length fluidly downstream of, and in fluid communication with, the first directional turn, a second directional turn fluidly downstream of, and in fluid communication with, the first section first length, a first section second length fluidly downstream of, and in fluid communication with, the second directional turn, and a third directional turn fluidly downstream of, and in fluid communication with, the first section second length; wherein the second section has a first length, a flow direction reversing turn positioned fluidly downstream of, and in fluid communication with, the first length, and a second length positioned fluidly downstream of, and in fluid communication with, the flow direction reversing turn; wherein the first length is approximately parallel to the second length; wherein the first section first length is oblique to the first length and the second length“, shown in the illustration 1 below per Applicants’ argument).

    PNG
    media_image1.png
    359
    599
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: arrow][AltContent: textbox (1st 
section)][AltContent: arrow][AltContent: textbox (2nd 
section)][AltContent: arrow][AltContent: textbox (1st 
directional 
turn)][AltContent: arrow][AltContent: textbox (2nd 
directional 
turn)][AltContent: textbox (1st 
length)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd  
length)][AltContent: arrow][AltContent: textbox (3rd  
directional 
turn)][AltContent: textbox (1st 
length)][AltContent: textbox (reversing
turn)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd  
length
Approximately 
parallel to 
1st length)]












‘249 does not teach the other limitations of:
Claim 1: wherein the first section second length is oblique to the first length and the second length.  
Claim 6: further comprising a screen positioned at the entrance configured to reduce aerosol entering the precursor aerosol reducing vessel.

‘604 is analogous art in the field of PRECURSOR DELIVERY SYSTEM (title), the vapors of source chemicals ("precursors") that are liquid or solid (e.g., hafnium chloride) ... These source chemicals may have to be heated to produce sufficient amounts of vapor for the reaction process. For some solid substances (referred to herein as "solid source precursors"), the vapor pressure at room temperature is so low that they have to be heated to produce a sufficient amount of reactant vapor and/or maintained at very low pressures ([0004], 3rd sentence), solid precursor particles become aerosolized ([0129]). ’604 teaches that As shown in FIG. 11A, the base 402 is formed of a solid member that includes a recessed region 408 that is machined directly into the solid base 402 ([0081], see also Fig. 11D, each end section clearly includes multiple turns and lengths each is oblique to the middle section, as compared to serpentine path 111 of Fig. 8). ‘604 further teaches that As shown in FIG. 11C, a filtration apparatus 434 is operatively connected to the bottom surface 414 of the lid 406. A filtration apparatus 434, as shown in greater detail in FIG. 18 and described below, is configured to filter the carrier gas being introduced through the lid 406 into the source vessel 400 as well as the gases exiting the source vessel 400 through the burp port 424 and the outlet port 422 ([0086]). Corresponding terms are shown in illustration 2 below per Applicants’ argument. In short, ‘604 has more oblique turns than ‘249.

    PNG
    media_image3.png
    635
    721
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (1st 
section)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd  
section)][AltContent: arrow][AltContent: textbox (1st 
directional 
turn)][AltContent: arrow][AltContent: textbox (2nd 
directional 
turn)][AltContent: rect][AltContent: rect][AltContent: textbox (3rd 
turn)][AltContent: arrow][AltContent: textbox (1st 
oblique
length )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (many 
other 
oblique
lengths )][AltContent: textbox (reversing
turn)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd  
length)][AltContent: textbox (1st   
length)]


















Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have rearranged the serpentine path 72 of ‘249 to the serpentine arranged in Fig. 11A-E of ‘604 (the limitation of claim 1), for the purpose of evaporating low vapor pressure materials, as taught by ‘604 ([0004]) and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Furthermore, to have added filtration apparatus 434 of ‘604 at carrier gas/aerosol entrance of vaporizer of ‘249, for the purpose of removing particles. 

‘249 further teaches the limitations of:
Claim 3: gas slot 70 and mixture heating slot 72 are sealed within base 16E by a pair of faceplates 40 ([0066], the claimed “further comprising a cover to cover the flow conduit”, note this is also taught by ‘604).
	Claim 5: Fig. 13 shows the base 16E and faceplates are rectangular (the claimed “wherein the top surface has a shape selected from circle, oval, square, rectangle, serpentine shape, and combinations thereof”, note ‘604 teaches circle top surface).
	Claims 7 and 12: The mixture stream is heated in mixture heating slot 72, vaporizing the atomized liquid in the mixture to form a vapor mixture which exits base 16E via outlet 92 ([0065], last sentence, the claimed “further comprising a heater for enhancing phase change to vapor” of claim 7 and “wherein the directional turns maximize residence time of the aerosols in the precursor aerosol reducing vessel for phase change to vapor” of claim 12, note phase change is intended use, see claim interpretation, from aerosol to vapor is phase change also).
	Claim 8: One or more flow/processing devices 12 are mounted on respective interconnects 24. Interconnects 24 are mounted to base 16 via a mounting means, such as bolts (not shown), that are positioned through mounting holes 26. In an exemplary embodiment, mounting bolts are bolted to threaded interconnect apertures 28. In an exemplary embodiment, interconnects 24 are removable to allow for repair, maintenance, replacement or redesign of the IFDS and/or its component parts ([0033], note base 16E of Fig. 13 is one embodiment of base 13 of Fig. 2, the claimed “further comprising mounting holes for mounting the precursor aerosol reducing vessel to a lid of a container or another precursor aerosol reducing vessel”, note “a container” here is not part of the claimed “precursor aerosol reducing vessel”, unlike claim 9 which cited container, note this is also taught by ‘604).
Claims 2, 6, 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘249 and ‘604, as being applied to claim 1 rejection above, in view of Lee et al. (US 20070079759, hereafter ‘759).
‘249 further teaches some limitations of:
Claim 2: Fig. 13 shows the heating slot 72 is circular (see also circle near outlet 92, the claimed “wherein the cross-section has a shape that is selected from group consisting of at least a partial of a circle, at least of an oval, at least a partial of a square, a least a partial of a rectangle, and combinations thereof”).

The combination of ‘249 and ‘604 does not teach the other limitations of:
Claim 2: wherein the flow conduit has a cross-section having a cross section area that decreases between the entrance and the exit.
Claim 13: wherein the flow conduit is gradually elevated between the entrance and the exit.

‘759 is analogous art in the field of ampoule Splash Guard Apparatus (title), Ampoule 100 may include an ampoule, a canister, a bubbler, a cartridge or other container used for containing or dispersing chemical precursors ([0027], 2nd sentence), Chemical precursor 416 that is agitated (e.g., bumped or splashed) may form precursor droplets that are entrained within the carrier gas ([0055], 2nd sentence). ’759 teaches that Trap 450 includes trap body 452 containing and a plurality of interleaved baffles 454 … The surface area of baffles 454 provides an exposed area to adhere precursor droplets that may be entrained within the flowing process gas. The downward angle of baffles 454 allows any precursor droplets accumulated within trap 450 to flow downward and back into ampoule 400 (Fig. 4A, [0055], 2nd half), ampoule 400 further contains splash guard 420 attached to inner lid surface 404 … Alternatively, splash guard 420 may be positioned onto inner lid surface by other techniques, such as with an adhesion or a welding ([0051]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a downward angle, as taught by ‘759, to the bottom of the mixture heating slot 72 of ‘249 (as a result, the cross section is reducing toward exit, the limitation of claims 2 and 13), for the purpose of flowing precursor back, as taught by ‘249 ([0055], last sentence). Furthermore, to have added a splash guard 420 of ‘759, near the inlet 80 of ‘259 (again the limitation of claim 6), for the purpose of prevent splash from the liquid supply.

‘249 is silent on the details of liquid supply. 

The combination of ‘249, ‘604, and ‘759 further teaches the limitations of:
Claim 9: Gas delivery system 102 generally includes process chamber 106 coupled to gas panel 104 (‘759, Fig. 1, [0025], 2nd sentence), Ampoule 200 contains body assembly 201 to store a chemical precursor and lid assembly 204 with lid 206 (Fig. 2A, [0035], 2nd sentence, the claimed “A container for delivering a chemical precursor to a process tool, comprising: a sidewall; a base; a lid; an outlet; at one aerosol-free vessel in claim 1 mounted on the lid”);
By placing the fluid delivery system 15 including base 16E of ‘259 on the ampoule 200 as the liquid supply (the claimed “a precursor aerosol reducing vessel according to claim 1 mounted on the lid”);
Lid assembly 204 contains inlet assembly 203 and outlet assembly 213 positioned on lid 206 to allow gas flow into and out of ampoule 200. Inlet assembly 203 contains pneumatic valve assembly 210a, conduit 211a manual valve assembly 212a and gas inlet 230, while outlet assembly 213 contains pneumatic valve assembly 210b, conduit 211b, manual valve assembly 212b and gas outlet 232 ([0038], the claimed “an inlet tube passing through the lid; and an outlet passing through the lid; wherein the outlet is in fluid communication with the exit of the precursor aerosol reducing vessel; and vapor of a chemical precursor from the outlet of the container”, see Fig. 4A upper right).
	Claim 10: Gas delivery system 102 generally includes process chamber 106 coupled to gas panel 104 (Fig. 1, [0025], 2nd sentence), Ampoule 200 contains body assembly 201 to store a chemical precursor and lid assembly 204 with lid 206 (Fig. 2A, [0035], 2nd sentence, the claimed “A system for storage and delivery of a chemical precursor to a process tool, comprising: a container for delivering a chemical precursor to a process tool, comprising: a sidewall; a base; a lid”);
By placing the fluid delivery system 15 including base 16E of ‘259 on the ampoule 200 as the liquid supply (the claimed “a precursor aerosol reducing vessel according to claim 1 mounted on the lid”);
Lid assembly 204 contains inlet assembly 203 and outlet assembly 213 positioned on lid 206 to allow gas flow into and out of ampoule 200. Inlet assembly 203 contains pneumatic valve assembly 210a, conduit 211a manual valve assembly 212a and gas inlet 230, while outlet assembly 213 contains pneumatic valve assembly 210b, conduit 211b, manual valve assembly 212b and gas outlet 232 ([0038], the claimed “an inlet tube passing through the lid; and an outlet tube passing through the lid; wherein the outlet tube is in fluid communication with the exit of the precursor aerosol reducing vessel; and vapor of a chemical precursor from the outlet of the container”, see also Fig. 4A upper right).
	In case Applicants argue that the “a container” of claim 8 is part of the claim, it is rejected similar to claims 9-10 above.

Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive.
Applicants argue that the OC fails to demonstrate each and every limitation of the claim 1, see the top of page 8.
This argument is found not persuasive.
The illustrations above show one way of mapping the claimed term from ‘249 and ‘604. Note there are many different and obvious ways to map to the claimed terms. Particularly, Figs. 11A-E of ‘604 has the same configuration as Applicants’ Fig. 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080143002 is cited for a lower baffle disc 22 and an upper baffle disc 24 having a circular outer edge shape and being concave downward, such as a shallow downwardly open cone, that act in cooperation to make an even more tortuous path for chemical precursor leaving the bubbler 10 (Fig. 2, [0023], see also Fig. 8 and frit/filter 18). US 20020121249 teaches heating type trap device (title) with multiple torturous sections (Fig. 5). Applicants submitted IDS US 20160271519 is cited for change cross section of a condenser (Figs. 8-9, applicable to claims 2 and 13).

US 20050072357 is cited for a tortuous pathway with decreasing cross-section from start 2 to end 3 (Fig. 8B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEATH T CHEN/Primary Examiner, Art Unit 1716